Citation Nr: 0920232	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  00-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
trauma.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  In a July 2005 decision, the 
Board denied, in relevant part, the claims of entitlement to 
service connection for residuals of a neck trauma, for a low 
back disorder, and for peripheral neuropathy.

The Veteran appealed the July 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
with respect to the claims for service connection for 
residuals of a neck trauma, a low back disorder, and for 
peripheral neuropathy.  The Veteran did not contest the 
denial of service connection for PTSD or for angina.  In 
October 2006, while this case was pending at the Court, VA's 
Office of General Counsel and Veteran's attorney 
representative filed a Joint Motion requesting that the Court 
vacate the Board's July 2005 decision with respect to the 
claims for service connection for residuals of a neck trauma, 
a low back disorder, and for peripheral neuropathy.  In 
November 2006, the Court issued an Order vacating and 
remanding those claims for compliance with the instructions 
in the Joint Motion.  The Court dismissed the appeal as to 
the claims for service connection for PTSD and for angina.

In January 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.


REMAND

In the January 2007 remand, the Board ordered the RO to 
request from the National Personnel Records Center (NPRC) all 
morning reports associated with an asserted incident of 
ejection seat malfunction in the summer of 1957 and any 
associated maintenance reports. 

In March 2007, the RO accordingly requested from the NPRC all 
morning reports and maintenance reports associated with the 
asserted incident.  The NPRC replied that a search of the 
1957 clinical records at Greenville Air Force Base yielded no 
records for the Veteran and a search of the morning reports, 
though barely legible, showed that the Veteran joined the 
3506th Pilot Training Squadron in June and left in September 
but there were no references to any injuries.

In December 2008, the RO requested from the NPRC the 
maintenance reports for the 3506th Pilot Training Squadron, 
noting the asserted incident of the ejection seat malfunction 
in the summer of 1957.  The NPRC's reply was virtually 
identical to its earlier response.  The NPRC did not respond 
to the request for maintenance reports.

Thus, the record still does not contain the sought 
maintenance reports or a proper statement of their 
unavailability, if that is the case.  The Board emphasizes 
that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the RO should undertake appropriate action to 
obtain the maintenance reports that may be associated with 
the asserted incident in which a training ejection seat 
malfunctioned in the summer of 1957.  

Lastly, further RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. Thus, proper notice should be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473.

2.  The RO should contact the National 
Personnel Records Center and the 
Greenville Air Force Base in Greenville, 
Mississippi, and ask that each facility 
undertake search efforts to obtain any and 
all Maintenance Reports for the 3506th 
Pilot Training Squadron (ATC) at the 
Greenville Air Force Base from June 1957 
to September 1957, regarding basic jet 
training sessions in the T-33 using fixed 
injection seats.  Any information obtained 
is to be associated with the claims file.  
If the search for these reports has 
negative results, documentation to that 
effect from each facility should be placed 
in the claims file.

3.  Should the RO be unsuccessful in 
obtaining the above specifically requested 
reports, then the RO must notify the 
Veteran of that inability to obtain those 
reports, consistent with notice 
information requirements contained in 38 
C.F.R. § 3.159(e); including but not 
limited to informing him as to whether the 
reports exist, the efforts taken to locate 
the reports, and that further efforts to 
obtain those reports would be futile.  See 
38 C.F.R. § 3.159(c)(2).

4.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268.  The RO 
should also conduct any additional 
development deemed appropriate.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


